DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/17/2022 has been entered. Claims 1-2, 4-8, 10-13, and 15-19 are pending. Claims 7-8, and 10-13 have been withdrawn. Claims 3, 9, and 14 have been canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US20030203268A1) hereinafter Rock, in view of Shinohara et al., (JP2013020886A cited on IDS dated 03/25/2022, see also English language equivalent US20140141351A1) hereinafter Shinohara.
Regarding Claim 1, Rock discloses a fuel cell stack assembly [0007], Fig. 2 comprising:
(i) lower end plate “58” [0040] reading on a base plate; 
(ii) an at least one fuel cell stack “20” mounted on the base plate “58” [0040], Fig. 2;
(iii) an upper end plate “45” [0039];
Rock does not explicitly disclose wherein the base plate “58” and end plate “45” are made of metal. However, Rock discloses wherein the base plate and end plate made of an electrically conductive material [0046] which may be welded to a metal side plate “36” [0043].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metal base and end plate in order to provide an electrically conductive material that can be easily welded to the metal side plates. 
Rock further teaches wherein each at least one fuel cell stack “20” arranged mounted between said base plate “58” and said end plate “45” [0040], Fig. 2, and comprising at least one fuel cell stack layer “24” [0036], each at least one fuel cell stack layer “24” comprising at least one fuel cell “22” [0036], characterized in that:
A set of side plates “36”, reading on a skirt, is attached to and between the base plate “58” and the end plate “45” (Fig. 2) to enclose the at least one fuel cell stack “20” [0045], Fig. 1, and is under tension to and between the base plate “58” and end plate “45” so as to maintain a compressive force (load) through the fuel cell stack “20” [0045] without the use of tie rods [0003] which is the same goal as the instant application (specification pg. 3 lines 12-15);
And at least one electrically insulating spacer plate “52” [0046] sandwiched between an outer surface of said at least one fuel cell stack “20” and an adjacent inner surface of said skirt “36” Fig. 2, “52” is between top portion of fuel cell stack “20” and inner walls of skirt “36”, 
However, Rock does not explicitly disclose wherein the fuel cell is a metal supported solid oxide fuel cell, rather just a generic fuel cell structure that is not limited to any particular type. Rock does not disclose specifics of the fuel cell, wherein each of the fuel cell stack layer further comprises an electrically insulating compression gasket.
Shinohara, in a similar field of endeavor as it pertains to compressive fuel cell assembly [0016], Fig. 4, teaches a solid oxide fuel cell stack [0016] (Shinohara Fig. 4), supported on a metal plate [0045], reading on a metal supported solid oxide fuel cell, wherein each of the solid oxide fuel cells stack layer “12” comprises at least one solid oxide fuel cell “20” [0073], Fig. 3 and at least one seal member “24a” [0072] that is made of an electrically insulating material [0045] reading on an electrically insulating compression gasket.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fuel cell assembly of Rock to include a metal supported solid oxide fuel cell comprising an electrically insulating compression gasket as taught by Shinohara, as one of ordinary skill in the art would have a reasonable expectation that any suitable type of fuel cells would be compatible with the structure of Rock.
Rock does not disclose and the electrically insulating gasket sandwiched between the cell stack and the skirt prevents oxidant flow around the outside of the fuel cell stack.
Shinohara further teaches in order to obtain the desired output voltage efficiently, it is necessary to prevent leakage of fuel gas by sealing reactant gas manifolds [0003], and this is achieved by compressing the cell stack [0022] with a sealing member “68” [0097] synonymous to the insulating spacer “52” of Rock. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the electrically insulating spacer of Rock to be a sealing gasket so as to prevent oxidant flow around the outside of the fuel cell stack, as taught by Shinohara, in order to prevent leaks and provide a efficient fuel cell.
Regarding Claim 2, Rock discloses all of the claim limitations as set forth above. Rock discloses a metal skirt “36” however does not disclose the coefficient of thermal expansion of any of the fuel cell components, or an expansion plate located between the base plate and end plate.
Shinohara further teaches a similar fuel cell comprising a base plate “38” [0098], an end plate (top portion of “62”, annotated Fig. 5), synonymous to the same components of Rock, and a skirt (side portions of “62”, annotated Fig. 5), synonymous to the skirt of Rock, is attached to and between the base plate “38” and the end plate (top portion of “62”, annotated Fig. 5) to enclose the at least one fuel cell stack “36”, 
wherein the skirt “62” has a coefficient of thermal expansion greater than the coefficient of thermal expansion of the at least one fuel cell stack “36” [0099]-[0100], 
the solid oxide fuel cell stack assembly additionally comprising at least one expansion plate “54” [0075]-[0076], which has a high expansion coefficient [0076] located between the base plate “38” and the end plate (top portion of “62”, see annotated Fig. 5), the at least one expansion plate “54” having a coefficient of thermal expansion greater than that of the skirt “62” [0099], and has advantages of applying the desired tightening load and improved power generation performance [0099].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fuel cell assembly of Rock to ensure the skirt has a coefficient of thermal expansion greater than the coefficient of thermal expansion of the at least one fuel cell stack, and an expansion plate located between the base plate and the end plate, the at least one expansion plate having a coefficient of thermal expansion greater than that of the skirt as taught by Shinohara, in order to provide desired compression load to the fuel cell leading to improved power generation performance.

    PNG
    media_image1.png
    456
    555
    media_image1.png
    Greyscale

Shinohara Annotated Fig. 5

Regarding Claim 4, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein the fuel cell stack assembly comprises first and second terminal plates “56” [0046], Fig. 2, reading on end poles, in electrical contact with said at least one fuel cell stack “20” [0046], wherein said base plate “45”, “58” are electrically isolated from said at least one fuel cell stack “20” via electrically insulating spacer plates “52” [0046].
Regarding Claim 5, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein the skirt (side walls “36”) is metal [0044].
Regarding Claim 6, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein while it is shown in a non-limiting embodiment to connect the side plates “36” to the base and end plate “45”, “58” with mechanical fasteners, it can also be connected through various bonding means such as welding [0043].
It would have been obvious to one of ordinary skill in the art to select an appropriate method of bonding the skirt to the base plate and end plate, such as via welding, in order to securely fasten the components while still providing a compressive force through the cell stack. 
Regarding Claim 15, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein the fuel cell stack includes inlets “37” and outlets “38” and passageways for supplying and exhausting reactant and coolant streams to and from the fuel cell [0036]. However, this is not shown in detail.  
Shinohara further teaches details of the solid oxide fuel cell passageways, including a fuel (H2) flow path (Shinohara Fig. 3) from a fuel gas supply inlet “28a” [0052] to a fuel gas discharge exhaust outlet “28b” [0052] is internally manifolded within the at least one fuel cell stack along the anode [0051] via fuel gas channel “32” [0052], Fig. 3.
Regarding Claim 16, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein the fuel cell stack includes inlets “37” and outlets “38” and passageways for supplying and exhausting reactant and coolant streams to and from the fuel cell [0036]. However, this is not shown in detail.  
Shinohara further teaches details of the solid oxide fuel cell passageways, including oxidant flow path “30” [0050], is defined from an oxidant inlet supply “26a” [0050] to an exhaust oxidant outlet/discharge “26b” [0050], Fig. 3, and externally manifolded, such that it is manifolded external to the at least one fuel cell stack since it is routed through metal plate “25” around the electrode assembly “20” (Fig. 3) and then across the cathode side via connection channels “34a”, “34b” [0053] (see flow of oxidant shown by white arrows on Fig. 3).
Regarding Claim 17, Rock discloses all of the claim limitations as set forth above. Modified Rock further discloses wherein the oxidant manifolding volume is defined the base plate, the end plate, the skirt, and the at least one fuel cell stack, since the oxidant flow paths “30” are contained within the fuel cell (Shinohara Fig. 3) which is located within the base plate, the end plate, and the skirt of Rock as set forth above.
Regarding Claim 19, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein the fuel cell assembly includes a reactant (oxidant) inlet “37” and an exhaust reactant (oxidant) outlet “38”, [0036], Fig. 3.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US20030203268A1), in view of Shinohara et al., (JP2013020886A cited on IDS dated 03/25/2022, see also English language equivalent US20140141351A1),  as applied to claim 17 above, and further in view of Leah et al., (WO2015136295A1, cited on IDS dated 10/14/2021) hereinafter Leah.
Regarding Claim 18, Rock discloses all of the claim limitations as set forth above. Rock further discloses wherein while it is shown in a non-limiting embodiment to connect the side plates “36” to the base and end plate “45”, “58” with mechanical fasteners, it can also be connected through various bonding means such as welding [0043]. 
It would have been obvious to one of ordinary skill in the art to select an appropriate method of bonding the skirt to the base plate and end plate, such as via welding, in order to securely fasten the components while still providing a compressive force through the cell stack. 
Shinohara teaches in order to obtain the desired output voltage efficiently, it is necessary to prevent leakage of fuel gas by sealing reactant gas manifolds [0003]. However, Modified Rock does not explicitly teach wherein the weld forms a gas tight seal.
In a similar field of endeavor as it pertains to solid oxide fuel cell stack (Leah pg. 2 lines 30-31), Leah teaches a similar fuel cell stack comprising a metal base plate “20” (Leah pg. 34 line 20), a metal end plate “40” (Leah pg. 34 line 23) a hood “400” (Leah pg. 38 lines 32-33), similar to the skirt of Rock, wherein the skirt “400” is attached to and between the base plate and the end plate by welding (Leah pg. 25 lines 6-10). This allows for simple and convenient attachment of the metal components by known sealing techniques (Leah pg. 25 lines 12-15) and further can prevent gas flow between the side wall of the base plate and the skirt (Leah pg. 26 lines 5-10), which is also desired by Shinohara.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weld between the skirt and the base and end plate of Rock to be a gas sealing weld, as taught by Leah, in order to form a gas tight seal, further improving efficiency.

Response to Arguments
Applicant’s arguments, filed 03/17/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Leah (WO2015136295A1, cited on IDS dated 10/14/2021) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Rock (US20030203268A1) hereinafter Rock, in view of Shinohara et al., (JP2013020886A cited on IDS dated 03/25/2022, see also English language equivalent US20140141351A1) hereinafter Shinohara.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721